
	
		II
		111th CONGRESS
		2d Session
		S. 3875
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mrs. Lincoln (for
			 herself, Mrs. Hutchison,
			 Mr. Grassley, and
			 Mr. Wyden) introduced the following bill;
			 which was read twice and referred to the Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to recognize the
		  service in the reserve components of certain persons by honoring them with
		  status as veterans under law. 
	
	
		1.Short titleThis Act may be cited as the
			 Honor America's Guard-Reserve Retirees
			 Act.
		2.Provision of veterans
			 status under law by honoring certain members of the reserve components as
			 veterans
			(a)In
			 generalChapter 1 of title
			 38, United States Code, is amended by inserting after section 107 the following
			 new section:
				
					107A.Honoring as
				veterans certain persons who performed service in the reserve
				componentsAny person who is
				entitled under chapter 1223 of title 10 to retired pay for nonregular service
				or, but for age, would be entitled under such chapter to retired pay for
				nonregular service shall be honored as a veteran but shall not be entitled to
				any benefit solely by reason of this
				section.
					.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 107 the following
			 new item:
				
					
						107A. Honoring as veterans certain persons who performed
				service in the reserve
				components.
					
					.
				(1)A bill to amend
			 title 38, United States Code, to recognize the service in the reserve
			 components of certain persons by honoring them with status as veterans under
			 law.
				
